Citation Nr: 1409001	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  11-13 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to education benefits under 38 U.S.C.A. Chapter 33 (Post-9/11 GI Bill) at a level higher than 50 percent.


ATTORNEY FOR THE BOARD

J. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to March 1992 and from November 2007 to May 2008.  He retired from the Air National Guard in May 2010 after completing more than 20 years of service in that organization.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Education Center in Muskogee, Oklahoma that reduced the Veteran's entitlement to education benefits under the Post-9/11 GI Bill from 100 percent to 50 percent, based on a determination that he had insufficient period of activation under Title 10 of the United States Code to be eligible for a higher percentage. 


FINDING OF FACT

The Veteran had a period of active service from November 19, 2007, through May 28, 2008, representing a period of 6 months and 10 days; this is the only period that has been verified by the Service Department as qualifying service under the provisions of Title 10 of the United States Code.


CONCLUSION OF LAW

The requirements for education benefits under 38 U.S.C.A. Chapter 33 (Post-9/11 GI Bill) at a level higher than 50 percent are not met.  38 U.S.C.A. §§ 3301, 3313, 5107 (West Supp. 2013); 38 C.F.R. §§ 21.9505, 21.9640 (2013).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations under the Veterans Claims Assistance Act (VCAA) have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013). 

The United States Court of Appeals for Veterans Claims (Court) has held that the duties to notify and assist under the VCAA are relevant to Chapter 51 of Title 38 of the United States Code but do not apply in educational benefits situations.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also Lueras v. Principi, 18 Vet. App. 435 (2004) and Sims v. Nicholson, 19 Vet. App. 453 (2006).  

Nonetheless, the Board points out that the Veteran was provided during the course of the appeal with a copy of the decision denying the benefit claimed.  A Statement of the Case (SOC) in March 2011 identified the evidence considered and advised the Veteran of the reasons why the claim remained denied.  Through his correspondence to VA the Veteran has demonstrated his understanding of the elements required to show entitlement to the benefit sought on appeal.     

The Veteran was advised of his entitlement to a hearing before the RO's Decision Review Officer and/or before the Board, but he has not requested such a hearing.  Further, the Veteran has not asserted, and the file does not show, that there are any entities having additional evidence that should be pursued prior to appellate review.  

The Board finds that under the circumstances the RO has satisfied any extant duties to notify and assist the Veteran, and that adjudication of the appeal at this point presents no risk of prejudice to the Veteran.  See e.g. Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Therefore, as all relevant evidence has been received, the Board may proceed with adjudication of the claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Applicable Laws and Regulations

The Post 9/11 Veterans Educational Assistance Act of 2008 represented a new program of education benefits designed for veterans who served on active duty after September 11, 2001.  The provisions of the Act are codified at 38 U.S.C.A. §§ 3301-3324 (West Supp. 2013) with the implementing regulations found at 38 C.F.R. §§ 21.9500-21.9770 (20013). 

Under the statute, "active duty" means fulltime duty in the regular components of the Armed Forces or under a call of order to active duty under 10 U.S.C. §§ 688, 12301(a), 12301(d), 12301(g), 12303 or 12304.  "Active duty" does not include full-time National Guard Duty performed under 32 U.S.C. orders or any period during which the individual served under the provisions of 10 U.S.C. § 12103(d) pursuant to an enlistment in the Army National Guard, Air National Guard, Army Reserve, Naval Reserve, Marine Corps Reserve or Coast Guard Reserve.  38 U.S.C.A. § 3301; 38 C.F.R. § 21.9505.

Rates of payment of educational assistance under 38 U.S.C. Chapter 33 are calculated based on the aggregate length of creditable active duty service after September 11, 2001, as follows.  The 40 percent rate is applicable for at least 90 days but less than 6 months of creditable active duty service.  The 50 percent rate is applicable for at least 6 months but less than 12 months of creditable active duty service.  The 60 percent rate is applicable for at least 12 months but less than 18 months of creditable active duty service.  The 70 percent rate is applicable for at least 18 months but less than 24 months of creditable active duty service.  The 80 percent rate is applicable for at least 24 months but less than 30 months of creditable active duty service.  The 90 percent rate is assigned for at least 30 months but less than 36 months of creditable active duty service.  The 100 percent rate is assigned for at least 36 months of creditable active duty service; or, for at least 30 consecutive days of creditable active duty service if discharged due to a service-connected disability.  38 U.S.C.A. §§ 3311, 3313 (West 2002 & Supp. 2013) 38 C.F.R. § 21.9640.

Footnote (1) to 38 C.F.R. § 21.9640 states that the service requirements shown for the 40 through 70 percent rates include entry-level and skill training.  Footnote (2) states that the service requirements for the 80 through 100 percent levels exclude entry-level and skill training.  Footnote (3) states that if service requirements are met at both the 80 and 70 percent levels the maximum percentage of 70 percent must be applied to amounts payable.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the education file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Evidence and Analysis

The file contains a Travel on Active Duty (TAD) order dated October 24, 2001, issued by the California Air National Guard (CANG).  The order directs the Veteran plus three other service members to perform security duties at a classified location during the period October 26, 2001, through October 25, 2002.  The order amends a previous order dated August 23, 2001, that had assigned the Veteran to an active guard reserve (AGR) tour.  The amendment states that, by order of the Secretary of the Air Force, ANG AGR members would automatically convert to Title 10 status (as appropriate) when performing duties in support of operations responding to the World Trade Center and Pentagon attacks; members would revert to their original Title 32 status on completion of this period.

The file contains a Special Order (SO) dated October 3, 2002, stating the Veteran was demobilizing and returning to standard AGR tour.  The duty period for the Veteran was amended to read October 26, 2001, through September 30, 2002.

The file contains a DD Form 214 showing the Veteran was subsequently placed on active duty during the period November 19, 2007, through May 28, 2008.  His total active service during the period was 6 months and 10 days.

On February 11, 2010, the RO sent the Veteran a Certificate of Eligibility advising him that he was entitled to benefits under the Post-9/11 GI Bill at the 100 percent level.  On June 1, 2010, the RO sent the Veteran a letter again advising him that he had been granted Post-9/11 GI bill education benefits at the 100 percent level.  The Veteran's eligibility for the 100 percent rating was apparently based on the RO's understanding that the Veteran was on active duty at the time. 

Subsequently, in June 2010 the Veteran sent the RO a copy of his most recent DD Form 214, which covers the period May 2008 to May 2010.  The document shows that during the period the Veteran served two years of AGR duty under the provisions of Title 32 and then retired from the ANG with more than 20 years of service.

On June 25, 2010, the RO reviewed the DD Form 214 cited above and determined that the Veteran was only shown to have had Title 10 service on one occasion (November 2007 to May 2008).  Otherwise, the Veteran had been in AGR status, not active duty, since 1992.  The previous 100 percent level was accordingly terminated and a 50 percent level was entered.

The Veteran was advised of the RO's decision by a letter in August 2010.

The Veteran submitted a Notice of Disagreement (NOD) in October 2010 in which he asserted having been on qualifying Title 10 active service on two occasions: October 2001 to October 2002 and November 2007 to May 2008.  The Veteran acknowledged that he had not received a DD Form 214 for his service in October 2001 to October 2002, but he asserted that his travel orders clearly showed he had been activated under Title 10 during that period.  The Veteran stated that the two periods of service, combined, show entitlement to education benefits at the 70 percent level.

Following receipt of the Veteran's NOD, the RO sent a request to the Service Department for verification of the Veteran's qualifying service under Title 10.  
In January 2011 the Service Department (Headquarters, Air Reserve Personnel Center, Department of the Air Force) responded to the RO that the Veteran had served qualifying Title 10 active duty during the period November 19, 2007 through May 28, 2008.  Thus, the Service Department did not verify the period of October 2001 to October 2002 as qualifying service.  

In his substantive appeal, received in May 2011, the Veteran asserted that he had been ordered to active duty in August 2001 under the provisions of Title 32, but these orders converted to service under Title 10 effective from October 2001.  The Veteran asserted his understanding that DD Forms 214 are not issued for service under Title 32.  The Veteran acknowledged that the Air Force had not confirmed his active duty status during the period in question but contended that he had provided VA with sufficient documentation to confirm he had served under Title 10 during those dates.  
 
Review of the evidence above demonstrates the Veteran has only one period of qualifying active service under Title 10; i.e., 6 months and 10 days of qualifying service during the period November 2007 to May 2008.  This is squarely within the criteria for the currently-assigned 50 percent level of education benefits.

The appeal turns on whether the Veteran's service during the period October 2001 to October 2002 may be considered to be qualifying Title 10 service.  The Board finds that it cannot.  The Board has carefully examined the TAD order cited by the Veteran, but notes that service TADs and their amendments are prospective in nature and provide permission/direction to a servicemember to go to a specific place during a specific period; TADs and SOs do not show retrospectively what actually happened.  Thus, although the TAD shows that Title 32 status would automatically be converted to Title 10 activation "as appropriate" if certain conditions were met, the order does not document that the conditions were actually met or that the conversion actually occurred.  The SO in October 3, 2002, which states the Veteran was demobilizing and returning to standard AGR tour, appears to do nothing more than terminate the Veteran's permission/direction to travel; it does not imply a change of status from Title 10 to Title 32.  Given that the Veteran was not provided a DD Form 214 in October 2002, and given that the Service Department has not verified the period as qualifying service, the Board concludes that his service during the period October 2001 to October 2002 was not qualifying service under Title 10.  See 38 C.F.R. § 3.203.

While the Board is sympathetic towards the Veteran, the evidence in this case demonstrates that he does not actually have the requisite service under Title 10 for eligibility for Chapter 33 benefits.  Accordingly, his request for additional education benefits under the Post-9/11 GI Bill must be denied.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim, and that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Education benefits under 38 U.S.C.A. Chapter 33 (Post-9/11 GI Bill) at a level higher than 50 percent are denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


